United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 21, 2003

                     __________________________            Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-41484
                     __________________________


SATELLITE DEALERS SUPPLY, INC.,

                                                  Plaintiff-Appellant,

versus

ECHOSTAR COMMUNICATIONS CORPORATION,

                                                  Defendant-Appellee.

                          consolidated with

                      ________________________

                             No. 02-41755
                      _________________________

SATELLITE DEALERS SUPPLY, INC.,

                                                  Plaintiff-Appellee,

versus

ECHOSTAR COMMUNICATIONS CORPORATION,

                                                  Defendant-Appellant.

         ___________________________________________________

             Appeal from the United States District Court
                   for the Eastern District of Texas
                             (5:00-CV-268)
         ___________________________________________________

Before WIENER, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*


     * Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Satellite Dealers Supply, Inc. (“SDS”) appeals the district

court’s grant of the motion of Echostar Communications Corporation

(“ECC”) to dismiss these consolidated cases for lack of personal

jurisdiction.   For its part, ECC appeals the district court’s

denial of ECC’s post-judgment motions for sanctions. We affirm the

district court’s rulings on jurisdiction but vacate its denial of

sanctions and remand for further treatment of that issue.

     As a preliminary matter, we reject ECC’s challenge to SDS’s

jurisdictional statement implicating its notice of appeal, which

identified the district court’s September 23, 2002 denial of SDS’s

motion for reconsideration rather than the court’s September 18,

2001 dismissal for lack of personal jurisdiction.            See Foman v.

Davis, 371 U.S. 178, 180-81 (1962); C.A. May Marine Supply Co. v.

Brunswick Corp., 649 F.2d 1049, 1056 (5th Cir. 1981) (“The party

who makes a simple mistake in designating the judgment appealed

from does not forfeit his right of appeal where the intent to

pursue it is clear.”); Kelley v. Price-Macemon, Inc., 992 F.2d

1408, 1412 n.6 (5th Cir. 1993)(stating that an “appeal from the

denial of [a Rule 59 motion] may also be considered as a timely

appeal from the underlying order granting ... [a] motion for

summary judgment”).

     As for personal jurisdiction, we have carefully reviewed the

facts and the legal arguments as reflected in the record on appeal,

the appellate   briefs   of   the   parties,   and   the   oral   arguments

presented by counsel.    As a result, we are firmly convinced that

                                    2
the district court’s rejection of SDS’s assertions of personal

jurisdiction over ECC on alternative grounds of alter ego, general

jurisdiction, and specific jurisdiction, is firmly grounded in fact

and in law and thus should be affirmed.

      We have no way of reaching a conclusion either way, however,

about the district court’s denial of ECC’s motions for sanctions

under Federal Rule of Civil Procedure 11 and 28 U.S.C. § 1927, even

though we review such rulings under the highly deferential abuse of

discretion standard.          Denying both sanction motions, the district

court    stated   only    that      “[a]fter     reviewing      the    motions,   the

responses and the applicable law, the court has determined that

sanctions are not warranted.” In response to ECC’s contention that

we   should   remand     the    sanctions      question   for    a    more    detailed

explanation by the district court of its reasons for denying

sanctions, SDS argues that the trial court need not give reasons

when it denies sanctions, only when it grants them; and that the

record on appeal and the briefings of the parties are sufficient to

support the conclusion that the district court did not abuse its

discretion in denying sanctions.

      SDS’s contention reiterated at oral argument by counsel, that

remand for explication is required only when sanctions are granted,

but not when they are denied, is wrong.                   In the recent case of

Copeland v. Wasserstein, Perella & Company, Inc., 278 F.3d 472 (5th

Cir. 2002), the district court —— like the court in this case ——

denied   sanctions       in    an   oral   ruling   from     the      bench   without

                                           3
substantive explanation.         We remanded, stating that we “must be

able    to   understand    the   district   court’s   disposition   of   the

sanctions motion.”        Id. at 484.   Because the district court’s oral

findings in Copeland were broadly and summarily made, and —— as in

this case —— the movant had alleged the expenditure of vast sums in

attorney’s fees and expenses, we concluded that we were “simply

unable to review this issue on appeal without at least a brief

statement, on each point, of the reasons for denying sanctions from

the perspective of the judge who is in the best position to expound

on these matters.”         Id.   We are bound to follow that precedent

here.

       Although, as in Copeland, ECC claims hundreds of thousands of

dollars in legal expenses and costs, and although the district

court’s denial of sanctions contains even less express reasoning

than was given by the district court in Copeland, SDS has advanced

substantial legal and factual reasons in support of affirming the

district court’s denial of sanctions against it.           Even though we

might comb the record and appellate briefs of the parties in a de

novo effort to find support for the court’s ruling, the fact

remains that we require a reviewable explanation of a sanctions

ruling, whether it be a grant or a denial.

       In all likelihood, the district court can and will explain its

ruling on sanctions as a non-abusive exercise of its discretion.

Even though we are reluctant to add to that court’s workload by

remanding this tangential dispute over sanctions, we must have

                                        4
something from that court demonstrating that it exercised its

discretion without abusing it.

     For the foregoing reasons, we affirm the district court’s

dismissal   of   these      consolidated    cases    for   lack    of   personal

jurisdiction,    but   we    vacate   its   denial   of    ECC’s   motions   for

sanctions and remand for an explanation of whatever ruling it might

make on the sanctions issue on remand.

AFFIRMED in part, VACATED in part, and REMANDED.




                                       5